Citation Nr: 1448789	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-49 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected lumbosacral strain with mild degenerative spondylosis, to include the question of the propriety of the reduction in rating from 30 percent to 10 percent, effective September 30, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1978 to August 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied an increased rating for service-connected lumbosacral strain with mild degenerative spondylosis (hereinafter "service-connected lumbosacral strain").  In April 2009, the Veteran filed a notice of disagreement (NOD).  In October 2009, the RO issued a statement of the case (SOC), and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2009.

In a March 2012 rating decision, the RO proposed to reduce the Veteran's 30 percent rating to 10 percent, and the Veteran was notified of the RO's proposed action in April 2012.  In a July 2012 rating decision, the RO effectuated the rating reduction for service-connected lumbosacral strain from 30 percent to 10 percent, effective September 30, 2012.  Because the RO reduced the Veteran's disability ratings while he was seeking an increased rating, the matter of the propriety of the  reduction must also be addressed.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

In April 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is reflected in a  paperless, electronic file associated with the Veteran.  

In this regard, the Board notes that, in addition to the paper claims file, the Veteran also has electronic paperless claims files located on Virtual VA and Veteran Benefits Management System (VBMS).  A review of the documents in Virtual VA reveals VA treatment records dated from November 2011 to August 2013 which have not yet been considered by the agency of original jurisdiction (AOJ).  However, as the matter on appeal is being remanded for further development, the AOJ will have the opportunity to review such documents on remand.  The other documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For the reasons expressed below, the appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

At the outset, the Board notes, as noted above, that review of Virtual VA reveals VA treatment records dated from November 2011 to August 2013, which have not been considered by the AOJ.  See SOCs dated October 2009, September 2013, and November 2013.  Because these records contain information and evidence relevant to the Veteran's service-connected lumbosacral strain disability, a remand is necessary for the AOJ to adjudicate the claim on appeal in light of the additional evidence, and, if not fully favorable to the Veteran, for issuance of a supplemental statement of the case (SSOC) reflecting such consideration.  See 38 C.F.R. § 20.1304 (2013).  

The Board also finds that, prior to such consideration, further development is warranted with respect to the increased rating claim on appeal.  

As noted in the Introduction, in a March 2012 rating decision, the RO proposed to reduce the Veteran's 30 percent rating for the service-connected lumbosacral strain disability to 10 percent, on the basis that clear and unmistakable error (CUE) had been committed in a March 2009 rating decision that continued a 30 percent rating for the service-connected lumbosacral strain disability.  In this regard, the RO determined that the cervical spine criteria had incorrectly been applied in evaluating the service-connected lumbosacral strain disability.  See March 2012 rating decision.  Accordingly, in July 2012 rating decision, the RO reduced the rating reduction for service-connected lumbar spine disability from 30 percent to 10 percent, effective September 30, 2012.  

While the RO determined that there was CUE in the March 2009 rating decision that continued a 30 percent rating for the service-connected lumbosacral strain disability, the RO did not address (and has not addressed) whether there was  CUE in the January 2006 rating decision that awarded the increased, 30 percent rating for service-connected lumbosacral strain -which the Board notes appears to have been awarded by incorrectly applying the cervical spine criteria to evaluate the service-connected lumbosacral strain disability.   See January 2006 rating decision.  

The RO's failure to address whether CUE was committed in the January 2006 rating decision impairs the Board's ability to assign the proper disability rating(s) for the service-connected lumbosacral strain disability for the entire appeal period, i.e., from July 2007 (which includes the one-year "look back" period prior to the date of receipt of the increased rating claim in July 2008) to the present.  Indeed, on the basis of the current record, the Board would be required to adjudicate (1) whether a rating greater than 30 percent is warranted for the period prior to September 30, 2012, (2) whether the reduction from 30 to 10 percent was proper, and (3) whether an increased rating is warranted from September 30, 2012.  If the Board finds that the reduction was proper -i.e., that there was CUE in the continuation of the 30 percent rating for the service-connected lumbosacral strain-then the Board would be placed in the difficult position of determining whether a rating greater than 30 percent rating (which the RO has already determined was continued in error) is warranted for that disability for the period prior to the reduction.

Therefore, the Board finds a remand is necessary in order for the AOJ to address-in the context of the claim for higher rating, to include the matter of the propriety of the reduction in rating effective September 30, 2012-whether there was CUE in the January 2006 rating decision in which an increased, 30 percent rating for service-connected lumbosacral strain was awarded.  

Additionally, the Board determines that, inasmuch as this appeal arose from a claim for increased rating, and in light of the Veteran's assertions, he should be afforded an updated VA examination to evaluate the severity of his service-connected lumbosacral strain.  Notably, during the April 2014 Board hearing, the Veteran testified d that his service-connected lumbosacral strain has worsened since the last VA examination.  He indicated that he has difficulty bending and experiences guarded movement and lack of endurance in his lumbar spine.  He also testified that he experiences flare-ups due to pain and that he has had episodes which require medication and that he has had to lie down and take long periods of rest.  

In light of the Veteran's assertion that his service-connected disability has worsened since the last VA examination in March 2012, and his testimony as to experiencing  symptoms which were not reported on that examination, the Board concludes that more contemporaneous medical findings are needed to fairly evaluate the Veteran's claim for an increased rating, from September 30, 2012.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file, give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from August 2013 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3. If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate medical professional at a VA medical facility. 

The contents of the entire claims file (paper and electronic) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability (and associated radiculopathy), the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim for increase-to include discussion of whether there was CUE in the 2006 award of an increased, 30 percent rating, and the propriety of the reduction in rating from 30 to 10 percent, effective September 30, 2012-in light of all pertinent evidence and legal authority.

8. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since the November 2013 SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



